DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 18 and 19, the limitation “the photo sensor cell” lacks antecedent basis. Earlier in the claim “a sensor cell” is mentioned, but not a photo sensor cell. It is unclear if these are supposed to be the same cell or not. Please keep claim language consistent. For examining purposes “the photo sensor cell” and “the sensor cell” will be the same. 
Claims 19-23 are rejected because of their dependency on claims 18 and 19.
In regards to claim 19, the limitation “a second target voltage” in line 4-5 should be “the second target voltage” since the limitation has already been mentioned in claim 
Claims 22 and 23 are rejected because of their dependency on claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 19 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hasegawa et al. (US 8792037).
Re claim 18: Hasegawa teaches a switching circuit to switch a control voltage of a sensor cell (103) (see fig. 1, 6 and 7), comprising: a timing generating circuit (timing generator circuit); and a control block (vertical scanning buffer circuit and vertical shift register, fig. 1 and 6) to output the control voltage (the voltage applied to transfer transistor 107, signal trans[n]) to the sensor cell (103) according to a timing signal from the timing generating circuit (timing generating circuit) (see fig. 1, 6 and 7), wherein when the photo sensor cell (103) is switched from a turned-off state to a turned-on state (turn off V2 to turn on V1), the control block (vertical scanning buffer circuit and vertical shift register, fig. 1 and 6) first pulls up the control voltage from a second target voltage (V2, -2V) to a first voltage (V3, 0V), and then the control block (vertical scanning buffer circuit and 
Re claim 19: Hasegawa teaches the circuit, wherein when the photo sensor cell (103) is switched from the turned-on state to the turned-off state (turn on V1 to turn off V2), the control block (vertical scanning buffer circuit and vertical shift register, fig. 1 and 6) first pulls down the control voltage from the first target (V1, 3V) to a second voltage (V3, 0V), and then the control block pulls down the control voltage from the second voltage (V3, 0V) to a second target voltage (V2, -2V) (see fig. 1 and 7, to turn on the transfer transistor 107 from a turn off state is incremented across time, from off V2, -2V, to first voltage V3, 0V, to on V1, 3V, this is a pulling up action, the voltage is pulled up).
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 1, the prior art of record individually or in combination fails to teach a method of switching a control voltage of a photo sensor cell for a photo sensor as claimed,  comprising: when the photo sensor cell is switched from a turned-off state to a turned-on state, more specifically in combination with sequentially performing the following steps: sequentially switching the control voltage to at least one first voltage provided by at least one first voltage supply; switching the control voltage to a first target voltage provided by a first charging pump circuit, wherein the first target voltage is different from the at least one first voltage; and when the photo sensor cell is switched from the turned-on state to the turned-off state, sequentially performing the following steps: sequentially switching the control voltage to at least one second voltage provided by at least one second voltage supply or a ground voltage; and switching the control voltage to a second target voltage provided by a second charging pump circuit, wherein the second target voltage is different from the at least one second voltage; wherein a highest first voltage among the at least one first voltage is higher than a lowest second voltage among the at least one second voltage.
Claims 2-4 are allowed because of their dependency on claim 1.
In regards to claim 5, the prior art of record individually or in combination fails to teach a switching circuit for switching a control voltage of a sensor cell for a photo sensor as claimed, comprising: at least one first voltage node, configured to receive at least one first voltage from at least one first voltage supply; at least one second voltage node, configured to receive at least one second voltage from at least one second voltage supply or a ground voltage, a third voltage node, configured to receive a first target voltage from at least one first charge pump circuit, wherein the first target voltage is different from the at least one first voltage; a fourth voltage node, configured to receive a second target voltage from at least one second charge pump circuit, wherein the second target voltage is different from the at least one second voltage; and a control block, configured to generate a control voltage equal to one of the at least one first voltage, the at least one second voltage, the first target voltage, and the second target voltage, wherein when the  more specifically in combination with the control block is configured to sequentially perform the following steps: sequentially switching the control voltage to the at least one first voltage; switching the control voltage to a first target voltage; and when the photo sensor cell is switched from the turned-on state to the turned-off state, the control block is configured to sequentially perform the following steps: sequentially switching the control voltage to the at least one second voltage; and switching the control voltage to the second target voltage; wherein a highest first voltage among the at least one first voltage is higher than a lowest second voltage among the at least one second voltage.
Claims 6-10 are allowed because of their dependency on claim 5.
Claims 20-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In regards to claim 20, the prior art of record individually or in combination fails to teach the circuit as claimed in claim 18 as claimed, more specifically in combination with wherein the timing signal is a third timing signal, and the control block further comprises: a third level shifter to maintain the control voltage to be the first voltage according to the third timing signal; and a first level shifter to maintain the control voltage to be the first target voltage according to a first timing signal.
Claim 21 is objected to because of its dependency on claim 20.
as claimed, more specifically in combination with wherein the timing signal is a fourth timing signal, and the control block further comprises: a fourth level shifter to maintain the control voltage to be the second voltage according to the fourth timing signal; and a second level shifter to maintain the control voltage to be the second target voltage according to a second timing signal.
Claim 23 is objected to because of its dependency on claim 22.
Response to Arguments
Applicant’s arguments, see amendments/arguments, filed November 27, 2020, with respect to claims 1 and 5 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 
Newly added claims 18-23 have also been considered, see rejection as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JENNIFER D BENNETT/Examiner, Art Unit 2878